Citation Nr: 0429189	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation at a level higher 
than that provided by 38 U.S.C.A. § 1114(l) for anatomical 
loss of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue on appeal has been re-phrased to reflect more 
accurately the appellant's contentions and the procedural 
posture of the case.


REMAND

This case is not yet ready for appellate review.  The RO 
should ensure that notification and development required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A have been satisfied.  
Although the RO attempted to comply with these requirements 
in an April 12, 2004 letter to the appellant, that letter 
requested information related to a claim for an increased 
disability rating rather than addressing the issue on appeal, 
which involves factors beyond the mere worsening of a 
service-connected condition.  In short, that letter did not 
address specifically the claim that is currently before the 
Board.

In his March 28, 2002 claim, the appellant requested special 
monthly compensation based on the need of regular aid and 
attendance of another person and/or based on being 
permanently housebound.  Special monthly compensation is 
currently assigned at the rate provided by 38 U.S.C.A. § 
1114(l) for the anatomical loss of both feet, where the 
veteran, as here, as the result of service connected 
disabilities, has amputation stumps below the knees with the 
use of suitable prosthetic appliances.  38 U.S.C.A. § 1114(l) 
(West Supp. 2004); 38 C.F.R. §§ 3.350(a)(2), 3.350(b)(1) 
(2004).

Although the appellant has requested special monthly 
compensation based on the need of regular aid and attendance 
of another person, the Board notes that special monthly 
compensation for the anatomical loss of both feet is paid at 
the same rate as special monthly compensation based on the 
need of regular aid and attendance of another person.  See 
38 U.S.C.A. § 1114(l) (West Supp. 2004).  In other words, the 
appellant would not receive a higher rate of compensation 
even if it were determined that he required the regular aid 
and attendance of another person due to the loss of his feet.  
Additionally, the Board notes that the appellant has 
requested special monthly compensation based on being 
permanently housebound.  However, special monthly 
compensation based on the need of regular aid and attendance 
of another person is a higher benefit than that based on 
being permanently housebound.  Compare 38 U.S.C.A. § 1114(s) 
(West Supp. 2004) (providing the statutory rate of monthly 
compensation for being "permanently housebound") with 
38 U.S.C.A. § 1114(l) (West Supp. 2004) (providing the 
statutory rate of monthly compensation for requiring the 
regular aid and attendance of another person).  Thus, the 
appellant would not receive a higher rate of compensation 
even if were determined that he was permanently housebound 
due to the loss of his feet.

The Board also notes that the March 2002 report of an aid and 
attendance examination by W. G., M.D. (Dr. G.) attributes 
much of the appellant's disability to degenerative disc 
disease, a disability for which the appellant is not service 
connected.  Non-service-connected disabilities may not be 
considered in determining the issue of entitlement to special 
monthly compensation benefits, because such entitlement is 
based solely upon service-connected disabilities.  See 38 
U.S.C.A. § 1114 (West Supp. 2004).  The appellant is service-
connected for anatomical loss of both feet, rated as 100% 
disabling; amputation of the left little finger, rated as 
noncompensably disabling; scars of the face, rated as 
noncompensably disabling; and scars of the thigh, rated as 
noncompensably disabling.

Higher rates of special monthly compensation are available, 
see, e.g., 38 U.S.C.A. §§ 1114(m), 1114(n), 1114(o), 1114(p), 
1114(r)(1), 1114(r)(2) (West Supp. 2004); 38 C.F.R. 
§§ 3.350(c), 3.350(d), 3.350(e), 3.350(f), 3.350(h), 
3.352(a), 3.352(b) (2004), but the appellant has not yet been 
advised of the requirements for such compensation.  Such 
notice is particularly important in cases such as this where 
the claimant appears to be unaware of the evidentiary 
requirements.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to special monthly 
compensation at a level higher than that 
provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.  This 
includes notifying the appellant 
specifically (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

